DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed May 27, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 1 and 2 has been withdrawn due to Applicant’s amendments in claims 1 and 2 in the Amendment filed May 27, 2022.
The art rejections made of record in the prior Office Action have been withdrawn because the art rejections did not address the teaching of David Shelby et al. that polypropylene sleeves do not adhere to the PET preforms, whereas PET sleeves do adhere to the PET preforms.

NEW REJECTIONS
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		The recitation of “the preform” in line 9 of claim 2 renders claim 2 indefinite because it is not clear whether “the preform” in line 9 of claim 2 is intended to refer to (a) only the “preform” (line 4 of claim 2) of the “composite preform” (line 1 of claim 2) or (b) to the “composite preform” of line 1 of claim 2, whereby either the “preform” (line 4 of claim 2) or the “plastic member” (line 5 of claim 2) of the “composite preform” may comprise the resin material and colorant. Note that this is because the word “preform” appears in both “preform” and “composite preform”. Note that different rejections Rejection (B)(1) and Rejection (B)(2) are made of record below, where Rejection (B)(1) addresses interpretation (a), and Rejection (B)(2) addresses interpretation (b)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833). 

Rejection (A)(1)- addresses the embodiment of claim 1 where the plastic member comprises a colored portion, but not a printed portion (in reference to lines 9-10 of claim 1)

		In regard to claim 1, David Shelby et al. teach a composite preform for use in a method of producing a molded composite container comprising a container body, the composite preform comprising a preform made of a plastic material (see, for example, paragraphs 0041 and 0047) and a plastic member (sleeve) disposed surrounding an outer surface of the preform (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform), wherein the plastic member (sleeve) comprises a colored portion (paragraph 0025) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container that is formed via blow molding the preform with the plastic member surrounding the preform is shown in step VI of Fig. 2). Shelby et al. teach that the plastic member (sleeve) is placed around the preform after the preform has been heated to the desired blow temperature (paragraph 0038). Heat is transferred to the plastic member (sleeve) when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]” (paragraphs 0038 and 0047 [note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps]).
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform, whereby the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Examiner notes that even though the explicit teachings of David Shelby et al. are directed to the sleeve being adhered to the blown container, and not the preform, one of ordinary skill in the art would have expected that the PET sleeve would adhere to the heated PET preform once the sleeve is initially placed around the heated preform, for any portion of the sleeve that contacts the preform. Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle (therefore also does not adhere to the preform) so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of the sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation regarding the plastic member being a heat-contracting tube, David Shelby et al. teach that a PP shrink label is desirable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle (therefore also does not adhere to the preform) so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 
	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Decoux (US 2015/0014983).

Rejection (A)(2)- addresses the embodiment of claim 1 where the plastic member comprises a printed portion, and does or does not include a colored portion (in reference to lines 9-10 of claim 1)

		In regard to claim 1, David Shelby et al. teach a composite preform for use in a method of producing a molded composite container comprising a container body, the composite preform comprising a preform made of a plastic material (see, for example, paragraphs 0041 and 0047) and a plastic member (sleeve) disposed surrounding an outer surface of the preform (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform), wherein the plastic member (sleeve) comprises a colored portion (paragraph 0025) and/or a printed portion (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container that is formed via blow molding the preform with the plastic member surrounding the preform is shown in step VI of Fig. 2; note that a printed portion is shown in Fig. 2). Shelby et al. teach that the plastic member (sleeve) is placed around the preform after the preform has been heated to the desired blow temperature (paragraph 0038). Heat is transferred to the plastic member (sleeve) when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]” (paragraphs 0038 and 0047 [note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps]).
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform, whereby the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Examiner notes that even though the explicit teachings of David Shelby et al. are directed to the sleeve being adhered to the blown container, and not the preform, one of ordinary skill in the art would have expected that the PET sleeve would adhere to the heated PET preform once the sleeve is initially placed around the heated preform, for any portion of the sleeve that contacts the preform. Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle (therefore also does not adhere to the preform) so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of the sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation regarding the plastic member being a heat-contracting tube, David Shelby et al. teach that a PP shrink label is desirable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle (therefore also does not adhere to the preform) so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 
	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

		In regard to the recitation of a printed portion, the focus of David Shelby et al. is on applying a print region before the blow molding (formation of the final container/bottle). However, David Shelby et al. teach against applying a print region before the blow molding (formation of the final container/bottle) when the sleeve is a polypropylene sleeve in Example 4, in which David Shelby et al. disclose that the polypropylene labels were found to distort and tear significantly at various points on the film after blow molding when polypropylene sleeves with ink already on the sleeves were added to the preform prior to infrared heating of the preform, and David Shelby et al. disclose that the ink was absorbing more IR radiation for the polypropylene film and thus caused the sleeves to stretch further and tear in localized spots (paragraph 0049). David Shelby et al. state that “[u]nless an ink system is used that does not alter the infrared absorption characteristics of the film too greatly, it is doubtful that the polypropylene labels can be placed on the preform before infrared heating.” Paragraph 0049.

		Since David Shelby et al. state that / strongly imply that “an ink system is used that does not alter the infrared absorption characteristics of the film too greatly” may be used with a polypropylene sleeve (that is, a polypropylene sleeve printed with “an ink system is used that does not alter the infrared absorption characteristics of the film too greatly” may be used in process of David Shelby et al. in which the label sleeve is placed around the preform and then blown along with the preform, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used such an ink that does not “alter the infrared absorption characteristics of the film too greatly” provided such an ink was available at the time of the filing of Applicant’s invention. Decoux, teach articles, such as labels and containers (see, for example, abstract and paragraphs 0011, 0016, 0046, 0047 and 0065), where an ink that is transparent to infrared radiation may be used as the black ink of Decoux (see, for example, paragraphs 0012 and 0044). Decoux teach that all of these types of inks are readily commercially available, so Decoux establish that ink that is transparent to infrared radiation was available at the time of the effective filing date of Decoux (which is before the effective filing date of the application). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the ink of Decoux that is transparent to infrared radiation (IR) as the ink that is applied to the sleeve of David Shelby et al. prior to blow molding of the combination of the preform and the sleeve placed around the preform, which would not absorb IR radiation and therefore would “not alter the infrared absorption characteristics of the film too greatly”, which is desired by David Shelby et al. (paragraph 0049). Since the IR-transparent ink of Decoux is transparent to infrared radiation, the IR-transparent ink would not absorb the infrared radiation (David Shelby et al. identifies absorbing of infrared radiation of the ink used by David Shelby et al. as the problem that leads to the distortion and tearing of the polypropylene sleeves in paragraph 0049), and therefore the polypropylene sleeve label printed with the IR-transparent ink of Decoux would remain intact and usable after being put through the blow molding process of David Shelby et al. in which the sleeve printed with ink is placed around the heated preform prior to blow molding to form the final composite container comprising the blown preform (container) and the sleeve label.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Nakaya et al. (US 2004/0013893).

Rejection (B)(1)- addresses claim 2, here, “the preform” in line 9 is interpreted as reciting that the preform of the “composite preform” (as opposed to the plastic member) comprises a colored portion including a resin material and a colorant: the recitation of “the preform” in line 9 of claim 2 is interpreted as requiring that the preform of the “composite preform” (and not the plastic member) comprises the resin material and colorant, see 35 U.S.C. 112(b) rejection of claim 2 made of record above.
		
		In regard to claim 2, David Shelby et al. teach a composite preform for use in a method of producing a molded composite container comprising a container body, the composite preform comprising a preform made of a plastic material (see, for example, paragraphs 0041 and 0047) and a plastic member (sleeve) disposed surrounding an outer surface of the preform (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform), wherein the plastic member (sleeve) comprises a colored portion (paragraph 0025) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container that is formed via blow molding the preform with the plastic member surrounding the preform is shown in step VI of Fig. 2). Shelby et al. teach that the plastic member (sleeve) is placed around the preform after the preform has been heated to the desired blow temperature (paragraph 0038). Heat is transferred to the plastic member (sleeve) when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]” (paragraphs 0038 and 0047 [note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps]).
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform, whereby the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Examiner notes that even though the explicit teachings of David Shelby et al. are directed to the sleeve being adhered to the blown container, and not the preform, one of ordinary skill in the art would have expected that the PET sleeve would adhere to the heated PET preform once the sleeve is initially placed around the heated preform, for any portion of the sleeve that contacts the preform. Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle (therefore also does not adhere to the preform) so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of the sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation regarding the plastic member being a heat-contracting tube, David Shelby et al. teach that a PP shrink label is desirable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle (therefore also does not adhere to the preform) so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 
	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).
While David Shelby et al. discloses that the preform is formed from conventional molding polymers such as polyester, polyolefins, and polycarbonates, that the preform may be multilayer preforms, and that other polymers may be used for at least one layer of the multilayer preforms such as well known in the art polymers such as performance polymers such as EVOH (paragraph 0032), David Shelby et al. do not explicitly disclose that the preform (as opposed to the plastic member) comprises a colored portion which includes a resin material and a colorant.
Nakaya et al., however, disclose a preform to be blow molded into a container having a multilayer structure such as of PET/EVOH/PET (paragraph 0044), where the EVOH layer may include a colorant (paragraph 0083 and claim 19). Since David Shelby et al. establish that the preform may be a multilayer preform having at least one layer of PET and at least one layer of EVOH (paragraph 0032), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added the label member of David Shelby et al. to the preform of Nakaya et al. (including a preform having, for example, a PET/EVOH/PET layer structure where the EVOH includes colorant as taught by Nakaya et al.) via the process of David Shelby et al. in order to form a composite preform having a preform (the preform of Nakaya et al.) and a label member (the label member of David Shelby et al.) according to the teachings of David Shelby et al.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833). 

Rejection (B)(2)- addresses claim 2, here, “the preform” in line 9 of claim 2 is interpreted as referring to the “composite preform” of line 1 of claim 2, whereby either the “preform” (line 4 of claim 2) or the “plastic member” (line 5 of claim 2) may comprise the resin material and colorant, see 35 U.S.C. 112(b) rejection of claim 2 made of record above.

		In regard to claim 1, David Shelby et al. teach a composite preform for use in a method of producing a molded composite container comprising a container body, the composite preform comprising a preform made of a plastic material (see, for example, paragraphs 0041 and 0047) and a plastic member (sleeve) disposed surrounding an outer surface of the preform (paragraph 0038 and 0047 [Example 2], which refers to paragraphs 0044-0046 [Example 1] for an explanation of how the label is placed around the preform), wherein the plastic member (sleeve) comprises a colored portion that includes colorant or pigment in a polymer (a polymer is a resin) (paragraph 0025) (preform and plastic member located around the preform is shown in step V of Fig. 2, and the plastic member located around the container that is formed via blow molding the preform with the plastic member surrounding the preform is shown in step VI of Fig. 2). Shelby et al. teach that the plastic member (sleeve) is placed around the preform after the preform has been heated to the desired blow temperature (paragraph 0038). Heat is transferred to the plastic member (sleeve) when it is placed around the heated preform (and, note also that paragraph 0045 also states that “[a] soak time of 25 seconds was used to allow the hot preform to transfer heat to the film [where the film is the sleeve]” (paragraphs 0038 and 0047 [note again, that paragraph 0047 refers to paragraphs 0044-0046 for a specific teaching of the method steps]).
		In regard to the recitation “wherein the plastic member is not welded or adhered to the preform, whereby the plastic member can be peeled off from the preform”, David Shelby et al. teach that sleeves of polyethylene terephthalate (PET) do adhere to the surface of the blown PET preform (and therefore to the thus formed PET container), whereas sleeves of polypropylene (PP) do not adhere to the surface of the blown PET preform (and therefore do not adhere to the thus formed PET container) (paragraphs 0041 and 0047, “[the PP sleeve] did not adhere to the base bottle so it can be easily separated during recycle” [paragraph 0047]). Examiner notes that even though the explicit teachings of David Shelby et al. are directed to the sleeve being adhered to the blown container, and not the preform, one of ordinary skill in the art would have expected that the PET sleeve would adhere to the heated PET preform once the sleeve is initially placed around the heated preform, for any portion of the sleeve that contacts the preform. Additionally, David Shelby et al. teach that “[p]olypropylene is desirable [as the material of the sleeve] because it is already the material of choice for labels because of its low cost and low density.” (paragraph 0047). Since David Shelby et al. teach PP as a suitable material for the sleeve of David Shelby et al., that PP sleeves do not adhere to the container/bottle (therefore also does not adhere to the preform) so that the PP sleeves “can be easily separated during recycle”, and since PP is already the material of choice for container/bottle labels “because of its low cost and low density”, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PP as the material of the sleeve of David Shelby et al. in order to take advantage of the benefits of using PP, such as “[PP sleeves] do not adhere to the base [container]/bottle so [the PP sleeves] can be easily separated during recycle”, and because of the low cost and low density of PP, which has established PP as the polymeric material of choice for container/bottle labels/sleeves, as taught by David Shelby et al.
	In regard to the recitation regarding the plastic member being a heat-contracting tube, David Shelby et al. teach that a PP shrink label is desirable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle (therefore also does not adhere to the preform) so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 
	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).

Response to Arguments
Applicant’s arguments regarding David Shelby et al., as they apply to the current rejections made of record in this Office Action, have been fully considered but are not persuasive.
		In regard to Applicant’s argument that David Shelby et al. teach against a traditional “thermal shrink-fit tube”, Examiner disagrees because
(1) as stated in the rejections made of record above:
	In regard to the recitation regarding the plastic member being a heat-contracting tube, David Shelby et al. teach that a PP shrink label is desirable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PP shrink film as the material of the PP sleeve as discussed above. As already discussed above, PP as the material of the sleeve has the advantages of not adhering to the base container/bottle (therefore also does not adhere to the preform) so the PP sleeves can be easily separated during recycling, and the low cost and low density of PP. 
	Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).


(2) the shrink-fit labels that David Shelby et al. teach against are shrink-fit labels that are shrink-fit onto formed containers/bottles, and not those that are shrunk onto heated preforms as a result of the preforms being heated prior to the labels being placed around the preform (see, for example, Fig. 1 and accompanying description of Fig. 1). The preform with the sleeve placed around it of David Shelby et al. is then blow molded into a container/bottle. The heat shrinking David Shelby et al. teaches against is heat-shrinking a sleeve/label onto an already-formed container/bottle,

and 

(3) it is not clear what is the difference between Applicant’s “heat contracting tube” and a shrink-fit tube. A tube that is shrunk-fit on something is a “heat contracting tube”. Again, as stated in (2) above, David Shelby et al. teach against shrink-fit labels that are shrink-fit onto formed containers/bottles, and not those that are shrunk onto heated preforms as a result of the preforms being heated prior to the labels being placed around the preform (see, for example, Fig. 1 and accompanying description of Fig. 1). See (2) above.

		In regard to Applicant’s argument that David Shelby et al. teach against plastic members (sleeves) that are not welded to or adhered to the preform, David Shelby et al. only teach that PET sleeves adhere to the heated preform. David Shelby et al. also teach that polypropylene sleeves do not adhere (or become welded to) the heated preforms. The rejections made of record in this Office Action address this distinction between PET and PP sleeves, and proposes that it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have selected the PP sleeves taught by David Shelby et al. as the sleeves of the preform/sleeve combination of David Shelby et al. that correspond to Applicant’s claimed composite preform, as discussed above in the 35 U.S.C. 103 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788